United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                     July 10, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                           No. 05-20079
                         c/w No. 05-20367
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

TONY CUNNINGHAM,

                                    Defendant-Appellant.

                         --------------------
           Appeals from the United States District Court
                 for the Southern District of Texas
                        USDC No. 4:01-CR-49-1
                         --------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Tony

Cunningham has moved for leave to withdraw and has filed a brief

in accordance with Anders v. California, 386 U.S. 738 (1967).

Cunningham has not filed a response.   Our independent review of

the brief and the record discloses no nonfrivolous issue for

appeal.   Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEALS ARE DISMISSED.   See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.